ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Femme Comp, Inc.                            )      ASBCA Nos. 59066, 59227
                                            )                 59228,60001
                                            )
Under Contract Nos. DCAl00-02-D-4004       )
                    DASG62-03-D-0006       )

APPEARANCES FOR THE APPELLANT:                     Stephen D. Knight, Esq.
                                                   Kathryn T. Muldoon, Esq.
                                                   Nicholas J. Surace, Esq.
                                                    Smith Pachter Mc Whorter PLC
                                                    Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Arthur M. Taylor, Esq.
                                                   Deputy Chief Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                               ORDER OF DISMISSAL

       Following Alternative Disputes Resolution proceedings, the parties settled the
referenced appeals and appellant has moved to dismiss them. Accordingly, the appeals
are hereby dismissed with prejudice.

      Dated: 19 January 2016




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59066, 59227, 59228, 60001,
Appeals of Femme Comp, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2